Exhibit 10.3

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
(this “Assignment”) is made this 9th day of January, 2012, between TNP
ACQUISITIONS, LLC, a Delaware limited liability company (the “Assignor”); and
TNP SRT MORNINGSIDE MARKETPLACE, LLC, a Delaware limited liability company
(“Assignee”).

W I T N E S S E T H:

THAT for and in consideration of the sum of ten dollars ($10.00) cash in hand
paid and other goods and valuable consideration, the receipt and sufficiency of
which are hereby acknowleged, Assignor does hereby transfer and assign to
Assignee all of Assignor’s rights, title. And interest in, to, and under that
certain Purchase and Sale Agreement and Joint Escrow Instructions, dated
October 21, 2011, as amended (“the Agreement”), between LHC Morningside
Marketplace, LLC, a Delaware limited liability company, as Seller, and TNP
Acquisitions, LLC, a Delaware limited liability company, as Buyer, in connection
with the acquisition with the acquisition of the property described in the
Agreement (the “Property”).

Assignee, as evidenced by its signature hereto, agrees to assume and perform the
obligations of Assignor under the Agreement.

[SIGNATURES FOLLOW]

 

1



--------------------------------------------------------------------------------

WITNESS the following signatures:

 

ASSIGNOR:   TNP ACQUISITIONS, LLC, a      Delaware limited liability company   
  By:  

/s/ James Wolford

        Name:  

James Wolford

        Its:  

CFO

      ASSIGNEE:   TNP SRT MORNINGSIDE MARKETPLACE, LLC, a Delaware limited
liability company      By:  

TNP Strategic Retail Operating Partnership, L.P., a

Delaware limited partnership

its Sole Member

       By:  

TNP Strategic Retail Trust, Inc., a

Maryland corporation

its general partner

         By:   

/s/ James Wolford

         Name:   

James Wolford

         Its:   

CFO

   SEEN AND AGREED:                SELLER:   LHC Morningside Marketplace, a
Delaware limited liability company         By:  

 

        Name:  

 

        Title:  

 

     

 

2